          Case 3:20-cv-00517-BR       Document 5      Filed 04/06/20     Page 1 of 2




Thomas Lether, OSB # 10170
E-mail: tlether@letherlaw.com
Eric J. Neal, OSB #110268
E-mail: eneal@letherlaw.com
LETHER LAW GROUP
1848 Westlake Ave. N. Suite 100
Seattle, WA 98109
T: 206-467-5444
F: 206-467-5544
Attorneys for Plaintiff
The Phoenix Insurance Company



                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION

 THE PHOENIX INSURANCE COMPANY,
 a Connecticut insurance company,                No. 3:20-cv-00517-BR

                      Plaintiff,                 NOTICE OF DISMISSAL

               vs.

 ZURICH AMERICAN INSURANCE
 COMPANY, a New York insurance
 company, and SKANSKA USA BUILDING,
 INC., a Delaware corporation,

                  Defendants.

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff The Phoenix Insurance Company hereby voluntarily dismisses the

current action without prejudice. Defendants have neither answered Plaintiff’s Complaint, nor

filed a motion for summary judgment. Accordingly, this matter may be dismissed without an

Order of the Court.




NOTICE OF DISMISSAL – 1                                         LETHER LAW GROUP
                                                          1848 WESTLAKE AVENUE N, SUITE 100
                                                                   SEATTLE, WA 98109
                                                           P: (206) 467-5444 F: (206) 467-5544
         Case 3:20-cv-00517-BR      Document 5     Filed 04/06/20     Page 2 of 2




      DATED this 6th day of April , 2020.


                                            LETHER LAW GROUP

                                            /s/ Thomas Lether
                                            Thomas Lether, WSBA #18089
                                            /s/ Eric J. Neal________________
                                            Eric J. Neal, WSBA #31863
                                            1848 Westlake Avenue N, Suite 100
                                            Seattle, WA 98109
                                            P: (206) 467-5444/F: (206) 467-5544
                                            tlether@letherlaw.com
                                            eneal@letherlaw.com
                                            Attorneys for Plaintiff




NOTICE OF DISMISSAL – 2                                      LETHER LAW GROUP
                                                       1848 WESTLAKE AVENUE N, SUITE 100
                                                                SEATTLE, WA 98109
                                                        P: (206) 467-5444 F: (206) 467-5544
